Capital City Bank Group, Inc. Reports Fourth Quarter and Full Year 2009 Results TALLAHASSEE, Fla. (January 26, 2010) – Capital City Bank Group, Inc. (NASDAQ: CCBG) today reported a net loss of $3.4 million ($0.20 per diluted share) for the fourth quarter of 2009 compared to a net loss of $1.5 million ($0.08 per diluted share) for the third quarter of 2009 and a net loss of $1.7 million ($0.10 per diluted share) in the fourth quarter of 2008.For the full year 2009, a net loss of $3.5 million ($0.20 per diluted share) was realized compared to net income of $15.2 million ($0.89 per diluted share) for 2008. The loss reported for the fourth quarter of 2009 reflects a loan loss provision of $10.8 million ($0.39 per diluted share) versus $12.3 million ($0.45 per diluted share) in the third quarter of 2009 and $12.5 million ($0.45 per diluted share) in the fourth quarter of 2008.Higher costs related to the management and resolution of problem assets also negatively impacted earnings for the quarter. Earnings for the full year 2009 include a loan loss provision of $40.0 million ($1.44 per diluted share) compared to $32.5 million ($1.16 per diluted share) for 2008.Higher pension costs, FDIC insurance fees, and an increase in costs related to the management and resolution of problem assets also negatively impacted earnings for 2009.2008 earnings included a $6.25 million gain ($0.22 per diluted share) from the sale of a portion of the bank’s merchant services portfolio, a $2.4 million gain from the redemption of Visa shares and the reversal of $1.1 million in Visa related litigation reserves. “As we close out one of the toughest years in Capital City’s history and enter 2010, we are cautiously optimistic,” said William G. Smith, Jr., Chairman, President and CEO.“The early signs would indicate a slight uptick in the economy, although we believe the road to recovery will be jagged as we move off the bottom.It’s still too early to be certain we have turned the corner, but our confidence is growing as we sense our markets in north Florida and south Georgia are becoming more stable.” “At Capital City, nonperforming assets were flat for the second consecutive quarter.Additionally, the gross additions to our total problem loan pool declined substantially quarter over quarter and we continue to see increased activity in the resolution of our ORE properties.” “Over the last two years our allowance for loan loss has increased by $25.9 million to $44.0 million, and at year-end represents 2.30% of outstanding loans.During this period our cumulative provision has outpaced our cumulative net charge-offs by a factor of 1.6x.To date, our two-year cumulative net charge-offs total 2.4% of our outstanding loan balances.” “On the deposit side, we continue to focus on core deposits and are using this time of market disruption to effectively capitalize on organic growth opportunities. Our efforts are centered on generating core deposit growth, retaining these relationships for the longer term, and creating realistic opportunities to cross-sell new deposit clients into other profitable products and services. In addition to the seasonal inflow of public funds, we added over 800 new accounts and $70 million in new deposit balances through our money market promotion.These clients carry substantial balances and offer an excellent opportunity to expand relationships over time.” “As we move into 2010, our priorities will continue to be the resolution of our problem assets and a return to more normalized levels of profitability.Persistent unemployment levels across our markets will be challenging, but our prospects are encouraging;we are the leading locally-owned and operated banking company across northern Florida, we believe we can continue to execute our strategy without raising additional capital, and we fully understand that our core deposit base is the single largest driver of our overall profitability,” said Smith. The
